Citation Nr: 1133988	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for residuals of a fracture of the right wrist.

2.  Entitlement to a separate rating for residuals of a gunshot wound to the face, other than tooth damage.

3.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active service from July 1948 to April 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted service connection for tooth damage, secondary to a gunshot wound to the face, assigned a noncompensable initial rating for that disability, and denied a claim for a disability rating higher than 10 percent for service-connected residuals of fracture of the right wrist.  

In March 2007, the Board remanded these claims for additional evidentiary development.  In addition to remanding the issues listed above, the Board also granted an increased, 30 percent, rating for hearing loss.  The Board's decision with respect to that issue is now final.  See 38 C.F.R. § 20.1100.

In December 2008, the Board again remanded these claims for additional evidentiary development.  In addition to remanding the issues listed above, the Board denied claims for service connection for a right knee disability and a right rotator cuff disability, which were on appeal at that time.

In November 2009, the Board denied a compensable initial rating for tooth damage, secondary to a gunshot wound to the face, and a combined service-connected disability rating based on addition of individual ratings rather than application of the combined ratings table under 38 C.F.R. § 4.25.  The Board remanded the remaining disabilities at issue in November 2009 and December 2010 for further development and consideration.

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.
 
The issues of entitlement to a separate rating for residuals of a gunshot wound to the face, other than tooth damage and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The preponderance of the evidence shows that the right wrist disability is productive of marked limitation of motion, marked limitation of right hand grip strength, and marked interference with employment.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a right wrist disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71, Diagnostic Codes 5003, 5214, 5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2003. 

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding effective dates, the AOJ will assign an effective date for the grant of an increased rating made in this decision.  The Veteran will then have an opportunity to disagree with that date.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran is in receipt of the maximum disability rating available for degenerative arthritis and loss of left wrist motion under Diagnostic Codes 5003 and 5215.  An increased rating is not available under DC 5214 pertaining to wrist ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (pertaining to lumbar disabilities).  The evidentiary record is negative for ankylosis, as his examinations repeatedly document right wrist range of motion.  Therefore, entitlement to a higher schedular rating is not warranted.  

In an unusual case, in which the regular schedular criteria are found to be inadequate, an increased rating on an extraschedular basis may be assigned under 38 C.F.R. § 3.321(b)(1).  The claim was referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  The Director denied entitlement to such rating.  

A VA examination was conducted in May 2008.  There was no flexion of the right wrist.  There was 0 to 35 degrees extension with pain, 0 to 35 degrees ulnar deviation with pain, and 0 to 5 degrees radial deviation.  The Veteran's right hand grip strength was 50% of the left hand.  The examiner stated that, due to the right wrist disability, the Veteran is unable to handle tools or work as a carpenter.  

VA examination in August 2009 noted that the Veteran had very limited painful wrist motion, 0 to 20 degrees dorsiflexion, 0 to 40 degrees volar flexion, 0 to 35 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  The examiner stated that the Veteran could not work as a carpenter due to his service-connected wrist and nonservice-connected disabilities.  

A VA examination was conducted in June 2010.  The examiner stated that the Veteran had decreased right wrist range of motion.  No nerve or muscle damage was found.  The examiner stated that the Veteran is unable to be gainfully employed as a result of his service-connected right wrist disability.  

The regular schedular criteria is inadequate to rate the case in that it does not take into account the inability of the Veteran to continue to work as a carpenter because of the demonstrated loss of motion and grip strength of the right hand.  Extraschedular consideration is required to accord justice in rating this case, and the assignment of an additional 10 percent evaluation, to account for the previously described symptoms, is warranted.  38 C.F.R. § 3.321(b).  


ORDER

Entitlement to a disability rating of 20 percent for the residuals of a fracture of the right wrist is granted.  


REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its November 2009 decision, the Board listed as separate issues the claim for a compensable initial disability rating for tooth damage as a residual of a gunshot wound to the face (residuals rated under Diagnostic Code 9913), which the Board denied; and the claim for a separate compensable rating for residuals of a gunshot wound to the face other than tooth damage to include consideration of whether the inservice gunshot wound affect the Veteran's sinuses, which the Board remanded.  

In its supplemental statement of the case dated in March/May 2011, VA denied the claim stating "[i]n the absence of additional evidence received in support of your claim,  the previous decision . . . is confirmed and continued."  However, VA has not considered the issue of whether the residuals of gunshot wound to the face result in any other disabilities, including the Veteran's sinuses.  Therefore, the claim must again be remanded to adjudicate this issue.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection.

The June 2010 VA examiner stated, unequivocally, that the Veteran is unable to be gainfully employed as a result of his service-connected right wrist disability.  Therefore, the issue of entitlement to TDIU is remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination by an appropriate physician for a separate rating for any disability resulting from a gunshot wound to the face, other than tooth damage and scar, including any sinus disability.  The entire claims file must be made available to the physician and the report of examination must include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies must be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings reported in detail.

The examiner should clearly identify any current sinus or other disability.  With respect to each diagnosed disability, the physician must provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to the Veteran's gunshot wound to the face.

2.  Arrange for the Veteran to undergo VA examination by an appropriate physician to determine whether his service connected disabilities render him unemployable.  Then consider referral to the Director of Compensation and Pension pursuant to 38 C.F.R. § 4.16(b) for extraschedular consideration.  

3.  Then readjudicate the claims.  If either claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


